Case 3:21-cv-00040-DPM Document5 Filed 03/19/21 Page 1of1

IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF ARKANSAS
NORTHERN DIVISION

STEPHON D. REED

ADC #137066 PLAINTIFF

Vv. No. 3:21-cv-40-DPM

STEVEN ANDERSON

Corporal, Grimes Unit, ADC DEFENDANT
ORDER

Unopposed recommendation, Doc. 4, adopted. FED. R. Clv.
P.72(b) (1983 addition to advisory committee notes). Corporal
Anderson’s referring to Reed as his “colored friend” is racially
insensitive but not a constitutional violation. Reed’s complaint, Doc. 2,
will be dismissed without prejudice for failure to state a claim. This
dismissal counts as a “strike” for purposes of 28 U.S.C. § 1915(g). An
in forma pauperis appeal from this Order and accompanying Judgment
would not be taken in good faith. 28 U.S.C. § 1915(a)(3).

So Ordered.

Wr Qu v$ 1 Me Fe p °
D.P. Marshall Jr.
United States District Judge

 

IQ RAArc/ L202 4
if MIA CA KAUA

 
